MYERS, P.J.,
This case comes to us on a summary appeal from a speeding citation for driving 35 miles per hour in a 15 mile per hour school zone.
FACTUAL BACKGROUND
On March 7, 1984, at approximately 3:27 p.m., defendant, Headley Killian, was accused of operating a motor vehicle at a speed of 35 miles per hour in a school zone.
Defendant’s sole defense is that the charges against him should be dismissed, since the Commonwealth failed to prove that the school zone in question had been established by proper administrative procedures.
DISCUSSION
Section 3365(b) of the Vehicle Code (75 Pa. C.S. §3365(b)), states in relevant part that: “Establishment of a school zone, including its location and hours of operation, shall be approved by the department.” The procedures that must be followed in order to establish a school zone are set forth in 67 Pa. Code §211.75(a). That section provides as follows:
“A school zone speed limit may be established in *575accordance with § 3365(b) of the Vehicle Code (75 Pa. C.S. § 3365(d)) provided that a engineering traffic study, justifying the proposed school zone speed limit, has been conducted in accordance with §201.32 (relating to school zone speed limits), and the proposed school zone speed limit has been approved by the department. The school zone’s speed limit shall be established only within a school zone established as a result of an engineering and traffic study made in accordance with and approved by the department.”
In the present case, the Commonwealth failed to introduce any evidence that an engineering and traffic study was made or that the proposed school zone speed limit had ever been approved by the department. Due to the lack of evidence that these procedural requirements were met, the Commonwealth has failed to sustain its burden of showing that the school zone was properly established. Without such evidence, we are compelled to find defendant not guilty of violating the school zone speed limit.
ORDER OF COURT
And now, this June 28, 1985, after hearing held, we adjudge defendant not guilty. Costs to be paid by the County of Columbia.